 


109 HR 5236 IH: Unsolved Civil Rights Crime Act
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5236 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2006 
Mr. Lewis of Georgia (for himself, Mr. Hulshof, Mr. Cleaver, Mr. Jefferson, Mr. Hastings of Florida, Mr. Grijalva, Mr. Towns, Mrs. McCarthy, Mr. Serrano, Mr. Marshall, Mr. Delahunt, Mr. Brown of Ohio, Mr. Berman, Mr. Clay, Mr. McDermott, and Mr. Schiff) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To establish an Unsolved Crimes Section in the Civil Rights Division of the Department of Justice, and an Unsolved Civil Rights Crime Investigative Office in the Civil Rights Unit of the Federal Bureau of Investigation, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Unsolved Civil Rights Crime Act. 
2.Sense of CongressIt is the sense of Congress that all authorities with jurisdiction, including the Federal Bureau of Investigation and other entities within the Department of Justice, should— 
(1)expeditiously investigate unsolved civil rights murders, due to the amount of time that has passed since the murders and the age of potential witnesses; and 
(2)provide all the resources necessary to ensure timely and thorough investigations in the cases involved. 
3.DefinitionsIn this Act: 
(1)ChiefThe term Chief means the Chief of the Section. 
(2)Chief investigatorThe term Chief Investigator means the Chief Investigator of the Office. 
(3)Criminal civil rights statutesThe term criminal civil rights statutes means— 
(A)section 241 of title 18, United States Code (relating to conspiracy against rights); 
(B)section 242 of title 18, United States Code (relating to deprivation of rights under color of law); 
(C)section 245 of title 18, United States Code (relating to federally protected activities); 
(D)sections 1581 and 1584 of title 18, United States Code (relating to involuntary servitude and peonage); 
(E)section 901 of the Fair Housing Act (42 U.S.C. 3631); and 
(F)any other Federal law that— 
(i)was in effect on or before December 31, 1969; and 
(ii)the Criminal Section of the Civil Rights Division of the Department of Justice enforced, prior to the date of enactment of this Act. 
(4)OfficeThe term Office means the Unsolved Civil Rights Crime Investigative Office established under section 5. 
(5)SectionThe term Section (except when used as part of the term Criminal Section) means the Unsolved Crimes Section established under section 4. 
4.Establishment of Section in Civil Rights Division 
(a)In generalThere is established in the Civil Rights Division of the Department of Justice an Unsolved Crimes Section. The Section shall be headed by a Chief of the Section. 
(b)Responsibility 
(1)In generalNotwithstanding any other provision of Federal law, and except as provided in section 5, the Chief shall be responsible for investigating and prosecuting violations of criminal civil rights statutes, in cases in which a complaint alleges that such a violation— 
(A)occurred not later than December 31, 1969; and 
(B)resulted in a death. 
(2)Coordination 
(A)Investigative activitiesIn investigating a complaint under paragraph (1), the Chief shall coordinate investigative activities with State and local law enforcement officials. 
(B)VenueAfter investigating a complaint under paragraph (1), or receiving a report of an investigation conducted under section 5, if the Chief determines that an alleged practice that is a violation of a criminal civil rights statute occurred in a State, or political subdivision of a State, that has a State or local law prohibiting the practice alleged and establishing or authorizing a State or local law enforcement official to grant or seek relief from such practice or to institute criminal proceedings with respect to the practice on receiving notice of the practice, the Chief shall consult with the official regarding the appropriate venue for the case involved. 
(3)ReferralAfter investigating a complaint under paragraph (1), or receiving a report of an investigation conducted under section 5, the Chief shall refer the complaint to the Criminal Section of the Civil Rights Division, if the Chief determines that the subject of the complaint has violated a criminal civil rights statute in the case involved but the violation does not meet the requirements of subparagraph (A) or (B) of paragraph (1). 
(c)Study and report 
(1)StudyThe Chief shall annually conduct a study of the cases under the jurisdiction of the Chief or under the jurisdiction of the Chief Investigator and, in conducting the study, shall determine the cases— 
(A)for which the Chief has sufficient evidence to prosecute violations of criminal civil rights statutes; and 
(B)for which the Chief has insufficient evidence to prosecute those violations. 
(2)ReportNot later than September 30 of 2006 and of each subsequent year, the Chief shall prepare and submit to Congress a report containing the results of the study conducted under paragraph (1), including a description of the cases described in paragraph (1)(B). 
(d)Authorization of appropriations 
(1)AuthorizationThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2007 and each subsequent fiscal year. 
(2)Additional appropriationsAny funds appropriated under this subsection shall consist of additional appropriations for the activities described in this section, rather than funds made available through reductions in the appropriations authorized for other enforcement activities of the Department of Justice. 
5.Establishment of Office in Federal Bureau of Investigation 
(a)In generalThere is established in the Civil Rights Unit of the Federal Bureau of Investigation of the Department of Justice an Unsolved Civil Rights Crime Investigative Office. The Office shall be headed by a Chief Investigator. 
(b)Responsibility 
(1)In generalIn accordance with an agreement established between the Chief Investigator and the Chief, the Chief Investigator shall be responsible for investigating violations of criminal civil rights statutes, in cases described in section 4(b). 
(2)Coordination 
(A)Investigative activitiesIn investigating a complaint under paragraph (1), the Chief Investigator shall coordinate the investigative activities with State and local law enforcement officials. 
(B)ReferralAfter investigating a complaint under paragraph (1), the Chief Investigator shall— 
(i)determine whether the subject of the complaint has violated a criminal rights statute in the case involved; and 
(ii)refer the complaint to the Chief, together with a report containing the determination and the results of the investigation. 
(c)Authorization of appropriations 
(1)AuthorizationThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2007 and each subsequent fiscal year. 
(2)Additional appropriationsAny funds appropriated under this subsection shall consist of additional appropriations for the activities described in this section, rather than funds made available through reductions in the appropriations authorized for other enforcement activities of the Department of Justice. 
6.Community Relations Service of the Department of JusticeIn addition to any amounts authorized to be appropriated under title XI of the Civil Rights Act of 1964 (42 U.S.C. 2000h et seq.), there are authorized to be appropriated to the Community Relations Service of the Department of Justice $1,500,000 for fiscal year 2007 and each subsequent fiscal year, to enable the Service (in carrying out the functions described in title X of such Act (42 U.S.C. 2000g et seq.)) to provide technical assistance by bringing together law enforcement agencies and communities in the investigation of violations of criminal civil rights statutes, in cases described in section 4(b). 
 
